Name: Commission Implementing Regulation (EU) NoÃ 1264/2013 of 3Ã December 2013 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  cooperation policy;  transport policy;  organisation of transport;  air and space transport
 Date Published: nan

 6.12.2013 EN Official Journal of the European Union L 326/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1264/2013 of 3 December 2013 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof (2), Whereas: (1) Commission Regulation (EC) No 474/2006 (3) established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency ('EASA') communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On the basis of that information, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) The Commission gave to the air carriers concerned the opportunity to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (the 'Air Safety Committee') (4). (5) The Air Safety Committee has received updates from the Commission about the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and its implementing Regulation (EC) No 473/2006, with competent authorities and air carriers of the states of the Republic of Guinea, Indonesia, Kazakhstan, Kyrgyzstan, Lebanon, Iran, Madagascar, the Islamic Republic of Mauritania, Mozambique, Nepal, Philippines and Zambia. The Air Safety Committee also received information from the Commission on Albania, India, Yemen and Zimbabwe. The Air Safety Committee also received from the Commission updates about technical consultations with the Russian Federation and concerning the monitoring of Libya. (6) The Air Safety Committee has heard presentations by EASA about the results of the analysis of audit reports carried out by the International Civil Aviation Organisation ('ICAO') in the framework of ICAOs Universal Safety Oversight Audit Programme ('USOAP'). Member States were invited to prioritize ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns ('SSC') have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to consultations undertaken by the Commission under Regulation (EC) No 2111/2005, the prioritization of ramp inspections will allow the acquisition of further information regarding the safety performance of the air carriers licensed in those states. (7) The Air Safety Committee has heard presentations by EASA about the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme ('SAFA') in accordance with Commission Regulation (EU) No 965/2012 (5). (8) The Air Safety Committee has also heard presentations by EASA about the technical assistance projects carried out in states affected by measures or monitoring under Regulation (EC) No 2111/2005. It was informed about the plans of EASA and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to helping resolve any non-compliance with applicable international standards. Member States were also invited to respond to those requests on a bilateral basis in coordination with the Commission and EASA. In that regard the Commission underlined the usefulness of providing information to the international aviation community, particularly through ICAO's SCAN database on technical assistance provided by the Union and by its Member States to improve aviation safety around the world. (9) The Air Safety Committee has also heard a presentation by EUROCONTROL about the status of, and developments in the alarming system which supports the EU SAFA programme. Particular attention was drawn to statistics for alert messages for banned carriers and to possible system improvements. (10) Following the analysis by EASA of information resulting from SAFA ramp checks carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Romania informed that the Air Operator Certificate ('AOC') of the carrier Jetran Air was revoked, and Spain informed that the AOC of IMD Airways had expired and is in the process of being revoked. (11) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards, Member States reiterated their readiness to act as necessary. (12) As agreed in the meeting held in Brussels in January 2013, the competent authorities of the Republic of Guinea (DNAC) have regularly provided information on the on-going implementation of the Corrective Action Plan ('CAP'), approved by ICAO in December 2012, as well as all the activities linked to it. (13) The latest progress report, received on 15 October 2013, details the most recent activities and developments regarding the implementation of the CAP. The translation into French of the Civil Aviation Regulations of the Republic of Guinea (originally inspired by and largely adopted from existing regulations in neighbouring English-speaking countries) was concluded at the beginning of August 2013. The transmission of the revised Civil Aviation Act to Parliament for adoption took place on 21 August 2013. The Inspectors Training System proposed by the Banjul Accord Group Aviation Safety Oversight Organisation (BAGASOO) was adopted. The designation of and notification to ICAO of Guinea's focal point for Dangerous Goods took place on 3 September 2013. (14) DNAC submitted to ICAO on 30 August 2013 the revised and updated CAP. All the corrective actions planned for 2012 and first half of 2013 have been implemented and those planned for the 3rd and 4th quarter 2013 are on-going. Validation of these actions by ICAO is pending. (15) All previously existing Air Operator's Certificates ('AOCs') having been suspended at the end of March 2013, full ICAO-compliant (5-phase) certification of a national air carrier (PROBIZ GuinÃ ©e, operating one Beechcraft King Air 90 aircraft) with the help and support of a specific CAFAC/BAGASOO mission is on-going, with simultaneous on-the-job training of DNAC's inspectors on the whole process. PROBIZ does not operate into the Union. (16) DNAC has requested an ICVM in order to validate the progress in the implementation of the CAP and ICAO is planning to conduct it in May 2014. (17) Should any relevant safety information indicate that there are imminent safety risks as a consequence of lack of compliance with international safety standards, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. (18) The Commission referred to the continued engagement with the Indian Authorities as regards oversight of its air carriers. The Commission wrote to the Directorate General for Civil Aviation ('DGCA') of India in October 2007 and in January 2010, with respect to certain carriers for which the DGCA has regulatory responsibility and was satisfied with the responses it received. (19) In terms of an update on more recent events, there was an ICAO Coordinated Validation Mission ('ICVM') in December of 2012 that resulted in the issue of two significant safety concerns ('SSC') The first SSC related to the certification process for Air Operator Certificates ('AOC') and the second SSC related to the approval of aircraft modifications and repairs of foreign type-certified aircraft registered in India. The Commission wrote again to the Indian Authorities on 30 April 2013 to enquire in more detail about the SSCs, as well as to raise other issues pertaining to the routine monitoring of safety information by EASA concerning safety oversight within the Indian State. The DGCA replied on 10 May 2013 and gave details of corrective actions for the SSCs. In August 2013 a second ICAO ICVM to India was conducted in order to verify if India had successfully implemented the corrective actions which had been agreed with ICAO. Following this ICVM, ICAO removed the SSCs. The full report of the ICVM is not yet available. (20) Of further relevance is the fact that the Federal Aviation Administration ('FAA') of the United States conducted an International Aviation Safety Assessment ('IASA') visit in August 2013. As matters stand at the moment, the Indian State has maintained its FAA Category 1 compliance status. Should there be a downgrade in this status in the future, the Commission would have to give due consideration to the commencement of formal consultations with the Indian Authorities in accordance with Article 3(2) of Regulation 473/2006. (21) Member States will continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on Indian operators pursuant to Regulation (EU) No 965/2012. (22) Consultations with the competent authorities of Indonesia ('DGCA') continue with the aim of monitoring the progress of the DGCA in ensuring that the safety oversight of all air carriers certified in Indonesia is in compliance with international safety standards. (23) The airline PT. Citilink Indonesia wrote to the Commission on 2 August 2013 requesting its removal from Annex A. Extensive documentation on the completion of the 5-stage certification process was enclosed with the letter. (24) A technical meeting was held in Brussels on 5 November 2013 between Citilink Indonesia, the Commisison, EASA and Member States to review the extensive documentation provided by the airline. The DGCA was also invited to this meeting, but decided that their participation was not indispensable at this time. On the basis of that meeting the Commission will engage with the DGCA to obtain all necessary clarifications needed to decide whether and when it would be in a position to propose the lifting of restrictions on Citilink Indonesia. (25) In their letter dated 23 October 2013 the DGCA also provided updated information regarding other air carriers under their oversight. They informed the Commission that an AOC no 121-050 was issued to PT Batik Air Indonesia on 23 April 2013. However, since the DGCA did not provide the evidence that the safety oversight of this air carrier is ensured in compliance with international safety standards, on the basis of the common criteria, it is considered that this carrier should be included in Annex A. (26) The Commission and the Air Safety Committee continue to encourage the efforts of the DGCA towards reaching their aim of establishing an aviation system fully compliant with ICAO Standards. (27) The Commission has continued active consultations with the competent authorities of Kazakhstan in order to be informed and monitor the progress of those authorities in their long-term effort to ensure that the safety oversight of all air carriers certified in Kazakhstan is in compliance with international safety standards. (28) In particular, in a letter dated 8 August 2013, the Civil Aviation Commission ('CAC') of Kazakhstan informed about the on-going re-certification activities aimed at aligning procedures and practices for issuance and oversight of operator certificates in Kazakhstan with those of ICAO. CAC also informed that as a result of that, several air operators have had their certificates suspended or revoked. (29) On 18 October 2013, the Commission received documents confirming on the one hand the revocation of six air operator's certificates ('AOC') belonging to 'Mega', 'Samal', 'Euro-Asia Air International', 'Asia Continental Airlines', 'Deta Air' and 'Kazair West' (which had already been recertified under aerial work, and had already been removed from Annex A (6)), and on the other hand the suspension until 4 August 2013 of the AOCs of 'Semeyavia' and 'Irtysh Air'. Subsequently, CAC also informed that the AOC of 'Semeyavia' had meanwhile expired and that the operator had not applied for a prolongation or a re-issuance. The AOC of 'Irtysh Air' was suspended for a further unspecified period. As the suspension of an AOC is a temporary measure which does not necessarily entail termination of air carrier flight operations, 'Irtysh Air' should remain in Annex A. Consequently, on the basis of the common criteria, it is assessed that six air operators - 'Mega', 'Samal', 'Euro-Asia Air International', 'Asia Continental Airlines', 'Deta Air' and 'Semeyavia' should be removed from Annex A. (30) The Commission and the Air Safety Committee support the measures taken by the competent authorities of Kazakhstan on the establishment of a civil aviation oversight system which complies with international safety standards. In that respect, it invites them to accelerate and intensify efforts towards the implementation of the corrective action plan as agreed with ICAO, focusing on the immediate closure of the two significant safety concerns. The Commission also encourages active participation of Kazakhstan in the Union's TRACECA Aviation Safety project to improve knowledge and experience of CAC safety inspectors. (31) The Commission remains committed to organise, with the assistance of EASA and the support of Member States, an on-site visit to Kazakhstan and prepare a review of the case by the Air Safety Committee, once sufficient progress is made in addressing the identified safety weaknesses. (32) With regard to the flight operations of Air Astana to the Union, Member States and EASA confirmed that there were no specific concerns arising from ramp checks carried out at Union airports in the framework of the SAFA programme. Member States' competent authorities will continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Astana pursuant to Regulation (EU) No 965/2012. On this basis, the Commission will prepare a review of the current limitations on the operations of Air Astana for the next Air Safety Committee. (33) There are ongoing Commission consultations with the competent authorities of Kyrgyzstan with a view to identifying possible air carriers whose certification and oversight would meet the international safety standards, and in respect of which a gradual relaxation of restrictions could be envisaged. (34) However, as was the case for the meeting of the Air Safety Committee ('ASC') in June 2013, also for its meeting in November 2013, the Kyrgyz authorities have not made written submissions that would enable the Commission to prepare a review of the case. Furthermore, due to a lack of evidence from the Kyrgyzstan side, the Commission cannot propose the removal from the Community List of Kyrgyz operators whose air operator's certificates ('AOC') do not allow them to conduct commercial air transport operations. (35) On 24 October 2013 the Commission received copies of the AOCs and operation specifications of the newly certified operator TEZ JET which started operating commercial flights on 1 August 2013. Copies of documents related to three other recently certified air carriers - Kyrgyz Airlines, S. Group International and Heli Sky, which otherwise appear on the official website of the Kyrgyz competent authority, have not been received. Since the competent authorities of Kyrgyzstan were not able to provide evidence that the safety oversight of these four air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that TEZ JET, Kyrgyz Airlines, S. Group International and Heli Sky, should be included in Annex A. (36) The Commission invites the competent authorities of Kyrgyzstan to step-up the work to address the safety weaknesses including those identified by ICAO and to communicate regularly to the Commission any progress with regard to the safety oversight of air carriers certified in Kyrgyzstan, in order to eventually enable the Commission to make a proposal to the Air Safety Committee for review of the case. Under that condition, the Commission remains committed to organise, with the assistance of the EASA and the support of Member States, an on-site safety assessment visit in order to confirm that the competent authorities of Kyrgyzstan are able to exercise their oversight functions in accordance with international standards and prepare a case review at the Air Safety Committee. (37) From 5 to 11 December 2012, ICAO performed an ICVM in Lebanon and reviewed the progress made in resolving the deficiencies identified during the USOAP audit performed by ICAO of the civil aviation system of Lebanon, conducted between 1 and 9 July 2008. After this ICVM the overall lack of effective implementation of the eight critical elements ('CEs') showed a slight improvement. (38) During the mission, the ICVM team identified an SSC related to the air operator certification process. It was found that Lebanon had issued or renewed the AOC and operations specifications of two scheduled international carriers and a number of smaller AOC holders engaged in international flight operations without performing any of the required certification activities. The ICAO SSC Validation Committee on 31 January 2013 confirmed that the SSC persists. (39) The analysis performed by the Commission, EASA and the Member States of the December 2012 ICAO ICVM final report suggests that Lebanon does have problems in ensuring the effective implementation of Standard and Recommended Practices in two of the analysed USOAP areas: airworthiness ('AIR') and accident investigation ('AIG'). In addition, the state's capability appears affected by significant findings in four other of the analysed USOAP areas. (40) On 12 November 2013 the Commission invited the Lebanese competent authorities to a technical consultation meeting, which was attended by EASA and the representative of an EU Member State. During this meeting the Lebanese competent authorities briefed about the future new aviation law (Law Nr 481/2002) which foresees the establishment of an independent civil aviation authority, but which has not been adopted due to the political instability in the country. This adoption is dependent on the establishment of a new government, which will then allow for the appointment of the new Board of Directors for the authority, expected in 2014. The competent authorities stated that they had undertaken expeditiously the tasks conductive to address the deficiencies established in the ICAO's Corrective Action Plan ('CAP'). On the basis of this meeting the Lebanese competent authorities were invited to submit information regarding the oversight of their air carriers. The Commission and EASA will assess the received documentation, taking into account additional information from ICAO with regard to the work undertaken to resolve the SSC. The Commission also encourages active participation of Lebanon in the Union's MASC (Mediterranean Aviation Safety Cell) in order to promote the establishment of the State Safety Programme ('SSP') and enhance the aviation safety regulatory framework in Lebanon. (41) Based on the situation as described in Recitals (37) to (40), the Commission and the Air Safety Committee find it necessary to continue consultations with the Lebanese authorities in accordance with Article 3(2) of Regulation 473/2006. (42) Consultations with the competent authorities of Libya ('LYCAA') continue with the aim of confirming that Libya is progressing in its work to reform its civil aviation safety system, and in particular in ensuring that the safety oversight of all air carriers certified in Libya is in compliance with international safety standards. (43) On 7 October 2013 the Commission wrote to LYCAA and requested an update concerning re-certification of Libyan air carriers. In their response on 29 October 2013 the LYCAA requested to present their progress in a meeting with the Commission and in addition to appear before the Air Safety Committee in November. (44) In their letter dated 29 October 2013 the LYCAA confirmed to the Commission that they would retain the current restrictions to fly within the Union on all air carriers and that any change to this would be subject to an agreement between the LYCAA, the Commission and the Air Safety Committee. (45) In a meeting on 7 November 2013 the Commission, EASA and representatives of Member States had discussions with the LYCAA and the carriers Libyan Airlines and Afriqyiah Airways. In these discussions the LYCAA stated that in its view they had now completed the five stage re-certification process for Libyan Airlines, and that this airline should be allowed to operate within the Union. Documentation of the activities undertaken by the LYCAA in the re-certification process was handed to the Commission at the meeting. (46) The LYCAA and Libyan Airlines appeared before the Air Safety Committee on 19 November 2013. The LYCAA informed the Air Safety Committee that the five stage re-certification process for Libyan Airlines had now been completed, and that this airline, in the opinion of the LYCAA should be allowed to operate routes within the Union. (47) However, the LYCAA confirmed explicitly to the Commission and the Air Safety Committee that any alleviation of the current restrictions to fly within the Union would be subject to an agreement between the LYCAA, the Commission and the Air Safety Committee. (48) The Commission and the Air Safety Committee noted the following:  documents submitted supporting the re-certification of Libyan Airlines as presented to the Committee could not be sufficiently evaluated in time for the meeting of the Committee;  following questions by members of the Committee, it appeared that the number of LYCAA inspectors are insufficient for the tasks of the authority;  air ambulance flights conducted commercially by Libyan operators had not been sufficiently restricted by the LYCAA within the Union airspace in contravention of the agreement between the LYCAA, the Commission and the Air Safety Committee;  some of these flights were subject to ramp inspections and on a number of occasions significant deficiencies were found. (49) The Commission and the Air Safety Committee stated that before the LYCAA considers issuing an authorisation to its carriers to fly to the Union it should be demonstrated to the satisfaction of the Commission and the Air Safety Committee that the recertification process has been effectively completed and that there is sustainable continued oversight in accordance with ICAO standards. Should this not be demonstrated to the satisfaction of the Commission and the Air Safety Committee, the Commission would be obliged to take immediate measures to prevent air carriers from operating within the Union. (50) Pursuant to Regulation (EU) No 965/2012, Member States have verified the effective compliance with relevant safety standards through ramp inspections carried out on aircraft of air carriers licensed in Mauritania. EASA's most recent SAFA analysis, shows that five inspections were carried out on aircraft of Mauritania Airlines International ('MAI'). EASA's analysis of the gaps identified during these SAFA inspections shows an unwelcome trend. The inspections exposed a number of shortcomings, some of which have an impact on safety, in particular with regard to the maintenance conditions. Following the analysis, two further inspections were performed in October 2013 confirming the trend identified and the nature of the shortcomings. (51) EASA informed the national authorities of Mauritania ('ANAC') about these sub-optimal SAFA results. ANAC was invited to take corrective actions and to inform the agency about those actions. On 14 October 2013, ANAC replied by mentioning that the first flight to Europe was on 8 May 2013 and that according to its indicator, an improving trend could be noted. ANAC safety inspectors were given specific instructions to forbid flights to Europe for aircraft having SAFA findings classified in categories 2 or 3. (52) Spain informed the Air Safety Committee that it had recently familiarized a further four ANAC inspectors with the SAFA inspections, which should result in an improvement of the situation. (53) The Commission and the Air Safety Committee noted that ANAC and MAI need to continue improving the situation. The Commission will also reiterate to Mauritania the importance of the commitments it took in relation to its corrective action plan of the necessity to carry out a root cause analysis, and will ask for the regular reports that ANAC and MAI should provide. (54) Should the results of the future SAFA ramp inspections or any other relevant safety information indicate a degradation of safety standards, below an acceptable level, the Commission would be forced to consider taking action in accordance with Regulation (EC) No 2111/2005. (55) The competent authorities of Mozambique ('IACM') have reported on the on-going implementation of the CAP submitted to and approved by ICAO. The latest progress report, received on 29 October 2013, informs that IACM has continued to address the open USOAP findings in terms of the associated protocol questions, but ICAO validation of the reported progress is pending and will be advised as soon as possible. IACM's training policy has been established and the corresponding training programme is underway. (56) On the same occasion, IACM reported that it has continued the re-certification process of air operators in full compliance with ICAO SARPS and, so far, twelve operators (CFM  Transportes e Trabalho AÃ ©reo S.A., Coastal Aviation, CR Aviation, ETA- Air Charter, HelicÃ ³pteros Capital, Kaya Airlines Lda, Linhas AÃ ©reas de MoÃ §ambique LAM, MoÃ §ambique Expresso SARL Mex, OHI, Safari Air, Solenta Aviation (former CFA-Mozambique) and TTA SARL) have been re-certified in accordance with the list provided by IACM. Since the competent authorities of Mozambique were not able to provide evidence that the safety oversight of these twelve air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that CFM  Transportes e Trabalho AÃ ©reo S.A., Coastal Aviation, CR Aviation, ETA- Air Charter, HelicÃ ³pteros Capital, Kaya Airlines Lda, Linhas AÃ ©reas de MoÃ §ambique LAM, MoÃ §ambique Expresso SARL Mex, OHI, Safari Air, Solenta Aviation (former CFA-Mozambique) and TTA SARL should be included in Annex A. (57) The other five operators previously in Annex A (Aero-ServiÃ §os SARL, AerovisÃ £o de MoÃ §ambique, EmÃ ­lio Air Charter Lda, Unique Air Charter and VR Cropsprayers Lda) have not been re-certified. Although not included in the list of re-certified operators submitted by the authorities, these five air operators are still listed on the website of the IACM. Since the competent authorities of Mozambique were not able to provide evidence that the safety oversight of these five air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that Aero-ServiÃ §os SARL, AerovisÃ £o de MoÃ §ambique, EmÃ ­lio Air Charter Lda, Unique Air Charter and VR Cropsprayers Lda should remain in Annex A. (58) The efforts directed towards capacity building have continued with the recruitment of national professionals with a total of 15 staff to be hired before the end of 2013 (to reinforce Operations & Licensing, Navigation & Aerodromes, Airworthiness, Rulemaking & Enforcement, Air Transport Agreements, and Administration), and a further 4 staff (Navigation & Aerodromes) to take place in 2014. An AGA (Aerodromes, Air Routes and Ground Aids) expert has also been made available in October 2013 under an ICAO-sponsored project to reinforce that area. (59) IACM also reported that the air carrier Linhas AÃ ©reas de MoÃ §ambique ('LAM') has continued to pursue the implementation of the advanced phases, mostly Phase III, of their Safety Management System ('SMS'). Safety Managers and Safety Officers have been appointed to all operational areas, and training on SMS and acquisition of IT tools for the integration of the Quality System with the SMS are on-going. In parallel, and following a successful audit carried out in June 2013, LAM has renewed its IOSA (IATA Operational Safety Audit Programme) certification which is now valid until October 2015. LAM's quality system was also successfully audited in August 2013 and revalidated its ISO 9001 certification. (60) IACM has requested an ICVM in order to validate the progress in the implementation of the CAP and ICAO is planning to conduct it in April 2014. (61) The Commission and the Air Safety Committee welcomed the progress reported by the competent authorities of Mozambique in the rectification of the deficiencies identified by ICAO, in particular those directed towards internal capacity building, and encouraged their efforts towards completing their work of establishing an aviation system fully compliant with ICAO standards. (62) The Commission and the Air Safety Committee also acknowledged and welcomed the sustained improvements reported by LAM in their continued effort to adhere to and adopt international safety standards. (63) In May 2009 an ICAO audit resulted in findings confirming that the implementation of international safety standards by Nepal is relatively far below the world average. (64) The audit showed that the competent authority of Nepal ('CAAN') was not capable of ensuring effective implementation of international safety standards in the areas of air operations, airworthiness and accident investigation, and that there were significant findings affecting the country's capability also in the areas of primary aviation legislation and civil aviation regulations, civil aviation organisation and personnel licensing and training. (65) Five fatal accidents, involving a number of Union citizens, have occurred in Nepal involving Nepal registered aircraft over a period of two years, between August 2010 and September 2012. In addition, there were three more accidents in 2013. The high accident rate would be indicative of the existence of systemic safety deficiencies. (66) On the basis of information from consultations between the CAAN and the Commission and EASA, the Air Safety Committee reviewed the situation with regard to aviation safety in Nepal for the first time during the meeting of the Committee in June 2013. (67) Despite the serious deficiencies noted and the high number of air accidents, the Air Safety Committee was encouraged by the initiatives taken by the competent authorities, but stated that a review of the results of the ICAO ICVM and other safety information could lead to the Commission taking action in accordance with Regulation (EC) 2111/2005. (68) ICAO conducted an ICVM in July 2013, which resulted in a Significant Safety Concern ('SSC') related to aircraft operations. The initial Corrective Action Plan submitted by the CAAN to ICAO to correct the deficiencies noted in the SSC was not completed within the stipulated time, and the SSC remained in place. The full report of the ICVM is not yet available. (69) On 19 November 2013 the Air Safety Committee heard presentations by the CAAN on their actions with regard to improving aviation safety in Nepal. The Commission and the Air Safety Committee found that despite the significant efforts undertaken by the CAAN there are still substantial concerns about aviation safety risks not being sufficiently contained. (70) The Air Safety Committee also heard presentations by the Airlines Operator Association of Nepal, Nepal Airlines, Buddha Air, Yeti Airlines, Tara Air and Shree Airlines. (71) The presentations by the air carriers covered mainly safety management and pilot training and the Air Safety Committee was encouraged by the professional attitude of the airlines towards aviation safety in general. (72) Despite the efforts by the CAAN there is not sufficient evidence of clear and sustainable improvement. This observation is supported by the issue of an SSC by ICAO and the lack of ability to effectively correct the problems identified by it. (73) The Commission and the Air Safety Committee noted that while it views the CAAN as being in a capacity building phase, the necessary capabilities of the CAAN to ensure the fulfilment of its international obligations are not sufficiently in place. (74) While some of the air carriers may have sufficient resources to manage safety in accordance with their obligations, the Commission and the Air Safety Committee believes that the weaknesses of the CAAN leads to a situation where it cannot assure the safety of its carriers. (75) Based on the situation described in Recitals (63) to (74), and on the basis of the common criteria, it is assessed that all air carriers certified in Nepal do not meet the relevant safety standards and therefore they should be subject to an operating ban and included in Annex A. (76) The Commission, with the assistance of EASA and of the Member States, is prepared to launch an on-site visit to Nepal, if possible before the next meeting of the Air Safety Committee, to further assess the capabilities of the CAAN and of the major air carriers of Nepal, with the view of finding out if any alleviations of the operating ban would be possible. (77) The Commission and the Air Safety Committee acknowledge the difficulties faced by the CAAN and will look into the possibilities to expand the already existing technical cooperation program between the CAAN and EASA. (78) Cebu Pacific decided not to attend the June meeting of the Air Safety Committee, due to an accident suffered by the carrier on June 2nd 2013 at Davao International Airport resulting in a runway excursion. (79) Since the June Air Safety Committee (ASC) meeting the Civil Aviation Authority of the Philippines (CAAP) and the air carrier Cebu Pacific have submitted certain documentation in order to allow the Commission to obtain a clearer picture into the safety actions of Cebu Pacific and the CAAP in respect of the accident. The Commission and the Air Safety Committee noted the continued positive efforts of the CAAP and welcomed the transparent engagement with the Commission in relation to the accident. (80) The Commission has invited representatives of the CAAP and Cebu Pacific to a technical meeting to discuss in more detail these safety actions and other relevant factors in relation to the accident. (81) Member States noted that Philippine Airlines had resumed services to the Union on November 4th 2013, following its removal from Annex A of the EU Safety list in July 2013. Member States will continue to verify effective compliance with relevant safety standards through the prioritisation of ramp inspections pursuant to Regulation (EU) No 965/2012. (82) Aircraft operated by some air carriers certified in the Russian Federation and flying into airports in the Union are being subjected to prioritised SAFA ramp inspections to verify their compliance with the international safety standards. The competent authorities of the Member States and EASA continue to inform their counterparts in the Russian Federation about the identified concerns and invite them to take action to address any non-compliance with ICAO standards. (83) In the meantime, the Commission continues the dialogue on aviation safety issues with the competent authorities of the Russian Federation, in particular to ensure that any current risks stemming from poor safety performance of air carriers certified in the Russian Federation are adequately contained. (84) On 7 November 2013, the Commission, assisted by EASA and several Member States, held a meeting with the representatives of the Russian Federal Air Transport Agency ('FATA') where FATA briefed on the measures undertaken by the authority and the air carriers concerned, to address findings identified during SAFA ramp inspections. In particular, FATA stated that it keeps under control air carriers' performance and is ready to intervene, if necessary. It regularly uses SAFA results in the process of certification inspection or issuing specific approvals to verify an air carrier's compliance. (85) In order to answer questions related to a sharp increase in SAFA ratio, also representatives of 'Kogalymavia' were invited to the meeting of 7 November 2013. The Russian competent authority informed that it carried out an unscheduled inspection of 'Kogalymavia', whereby serious findings in the areas of airworthiness, flight operations and safety management were raised. The air carrier was given one month to correct all findings. Thereafter, within a period of two weeks, FATA will perform a follow-up inspection and decide whether to limit, suspend or revoke its AOC. The Commission pointed out that this air carrier's fleet and operations need to be closely reviewed along with the enhancement of the on-going supervision, in order to confirm that the technical condition of aeroplanes and safety of flights improve rapidly. If the situation with "Kogalymavia" does not improve, or the measures of the authorities are not adequate, the Commission will take appropriate action. As some of the fleet is registered in Ireland, the Irish competent authority (IAA) will take appropriate measures. (86) The Commission and EASA shall continue to closely monitor the safety performance of the air carriers, certified in the Russian Federation, operating to the Union. To that end, Member States' competent authorities shall verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of those carriers pursuant to Regulation (EU) No 965/2012. The Commission shall continue to exchange safety related information with the Russian competent authorities in order to confirm that findings resulting from SAFA ramp inspections have been adequately addressed by the air carriers concerned. (87) Should the results of ramp inspections or any other relevant safety information indicate that international safety standards are not being met, the Commission would be forced to take action in accordance with Regulation (EC) No 2111/2005. (88) The investigation report in relation to the Yemen Airways ('Yemenia') accident at Moroni, Comoros Islands, on 29th June 2009 (2254 UTC) was published on 25th June 2013. In accordance with international standards the report was published by the State of Comoros with the participation of other States, such as France, the United States and Yemen. There had been concern amongst some participants as to the elapsed time between the accident itself and the publication of the final report. (89) The Commission and the Air Safety Committee welcomed the publication of the final report. In terms of conclusions, in relation to Yemenia the report states that the accident was due to the unsuitable actions of the crew in controlling the flight path of the aircraft leading it to enter a stalled flight condition without recovery, resulting in impact with the sea. The factor that preceded the stalled flight condition was an uncontrolled visual manoeuvre during a night circling procedure. The report goes on to state that the Yemenia crew probably did not have the mental capacity to react in an adequate manner to the various flight deck alarms. In addition, the report noted that there was an absence of a clear procedure that the crew should follow in the event one or both of the runway alignment lights were unserviceable. (90) The accident report offered three main recommendations: firstly that the Comorian authorities introduce emergency permanent measures adapted to the research and subsequent salvage of an aircraft accident occurring in the sea near its airfields, secondly that the Yemeni authorities ensure that all crews performing flights to Moroni are correctly trained for the completion of Visual Manoeuvring with Prescribed Track procedures (MVI) and thirdly that the Yemeni authorities review the training of Yemenia pilots specifically as regards their ability to react to emergency situations. (91) In light of the publication of the report, the Commission organised a meeting in Brussels on 1st July 2013 at which representatives from the Arab Civil Aviation Committee ('ACAC') and the Civil Aviation and Meteorological Authority ('CAMA') of Yemen were present. The meeting was organised to give an opportunity to CAMA to put forward its views on the accident report's main conclusions and recommendations. The Commission stated in a letter of 10 September that whilst it did not wish to get involved with the technicalities of the accident report, it did want to focus more on the safety performance of Yemenia and of the safety oversight applied to it, particularly because the air carrier regularly carries European citizens. More specifically, the Commission indicated that it wanted to learn more about the concrete actions taken by CAMA and Yemenia, following the publication of the accident report. (92) As no response was received, on 30 October 2013 the Commission sent a further letter, stressing that, in order to avoid a summoning under article 7 of Regulation (EC) 2111/2005, an urgent response to its earlier enquiries was required. (93) In a letter of 7 November 2013, CAMA responded with some details on its safety actions as a result of the accident. These details will need to form the basis for a meeting to be held with representatives of CAMA and Yemenia. Dependent on the outcome of this meeting, the Commission will either maintain the formal consultations with those that have responsibility for regulatory oversight over the air carriers certified in Yemen and with Yemenia, or the Commission will need to consider a summoning in accordance with Article 7 of Regulation (EC) 2111/2005. (94) Commission Regulation (EC) No 619/2009 of 13 July 2009 amending Regulation (EC) no 474/2006 recorded that all air carriers certified by the authorities with responsibility for regulatory oversight of Zambia should be listed in Annex A. (95) The listing in accordance with the Common Criteria of Regulation (EC) No 2111/2005 was supported by evidence which included audit findings raised during an ICAO Universal Safety Oversight Audit ('USOAP') in February 2009, which resulted in the publication of a significant safety concern ('SSC') regarding aircraft operations, certification and supervision exercised by the Civil Aviation Authority of Zambia. (96) Subsequently, in December 2012 ICAO visited Zambia under the auspices of an ICAO Coordinated Validation Mission (ICVM). The scope of the ICVM did include the original SSC raised as a result of the February 2009 ICAO USOAP audit, and the corrective actions submitted by the Zambian authorities in respect of it. Subsequent to the ICVM the ICAO Significant Safety Concern Validation Committee concluded that the SSC could be removed. (97) The Commission updated the Air Safety Committee as regards recent correspondence it has had with the Zambian Authorities. (98) The Commission and the Air Safety Committee were encouraged by the progress which the Zambian Department of Civil Aviation has made, and encouraged the Zambian authorities to continue their work with a view to consider at the appropriate moment and after the necessary verification a relaxation in the current operating restrictions. (99) Article 8(2) of Regulation (EC) No 2111/2005 recognizes the need for decisions to be taken swiftly and, where appropriate, urgently, given the safety implications. It is therefore essential, for the protection of sensitive information and for minimising commercial impacts, that the decisions in the context of updating the list of air carriers which are subject to an operating ban or restriction within the Union, are published and enter into force immediately after their adoption. (100) Regulation (EC) No 474/2006 should therefore be amended accordingly. (101) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2013. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 143, 30.4.2004 p. 76. (3) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council, OJ L 84, 23.3.2006, p. 14. (4) Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation, OJ L 373, 31.12.1991, p. 4. (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council, OJ L 296, 25.10.2012, p 1. (6) Commission Implementing Regulation (EU) No 1146/2012 of 3 December 2012, OJ L 333, 5.12.2012, p. 7. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ('AOC') Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS Unknown Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AFRICAN AIR SERVICE COMMUTER 104/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) AIR BARAKA 409/CAB/MIN/TVC/002/2011 Unknown Democratic Republic of Congo (DRC) AIR CASTILLA 409/CAB/MIN/TVC/007/2010 Unknown Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR MALEBO 409/CAB/MIN/TVC/0122/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) ARMI GLOBAL BUSINESS AIRWAYS 409/CAB/MIN/TVC/029/2012 Unknown Democratic Republic of Congo (DRC) BIEGA AIRWAYS 409/CAB/MIN/TVC/051/2012 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) CETRACA 105/CAB/MIN/TVC/2012 CER Democratic Republic of Congo (DRC) CHC STELLAVIA 409/CAB/MIN/TVC/0078/2011 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO EXPRESS AIRLINES 409/CAB/MIN/TVC/059/2012 EXY Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) EAGLES SERVICES 409/CAB/MIN/TVC/0196/2011 Unknown Democratic Republic of Congo (DRC) EPHRATA AIRLINES 409/CAB/MIN/TVC/040/2011 Unknown Democratic Republic of Congo (DRC) FILAIR 409/CAB/MIN/TVC/037/2008 Unknown Democratic Republic of Congo (DRC) FLY CONGO 409/CAB/MIN/TVC/0126/2012 Unknown Democratic Republic of Congo (DRC) GALAXY KAVATSI 409/CAB/MIN/TVC/0027/2008 Unknown Democratic Republic of Congo (DRC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/0082/2010 Unknown Democratic Republic of Congo (DRC) GOMA EXPRESS 409/CAB/MIN/TVC/0051/2011 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) GTRA 409/CAB/MIN/TVC/0060/2011 Unknown Democratic Republic of Congo (DRC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/0065/2010 Unknown Democratic Republic of Congo (DRC) JET CONGO AIRLINES 409/CAB/MIN/TVC/0011/2012 Unknown Democratic Republic of Congo (DRC) KATANGA EXPRESS 409/CAB/MIN/TVC/0083/2010 Unknown Democratic Republic of Congo (DRC) KATANGA WINGS 409/CAB/MIN/TVC/0092/2011 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 Unknown Democratic Republic of Congo (DRC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) MAVIVI AIR TRADE 409/CAB/MIN/TVC/00/2011 Unknown Democratic Republic of Congo (DRC) OKAPI AIRLINES 409/CAB/MIN/TVC/086/2011 OKP Democratic Republic of Congo (DRC) PATRON AIRWAYS 409/CAB/MIN/TVC/0066/2011 Unknown Democratic Republic of Congo (DRC) PEGASUS 409/CAB/MIN/TVC/021/2012 Unknown Democratic Republic of Congo (DRC) SAFE AIR 409/CAB/MIN/TVC/021/2008 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SION AIRLINES 409/CAB/MIN/TVC/0081/2011 Unknown Democratic Republic of Congo (DRC) STELLAR AIRWAYS 409/CAB/MIN/TVC/056/2011 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRACEP CONGO 409/CAB/MIN/TVC/0085/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WALTAIR AVIATION 409/CAB/MIN/TVC/004/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/2008 WDA Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua and Indonesia Air Asia, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia BATIK AIR 121-050 BTK Republic of Indonesia CITILINK INDONESIA 121-046 CTV Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MARTABUANA ABADION 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia PACIFIC ROYALE AIRWAYS 121-045 Unknown Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AIR ALMATY AK-0453-11 LMY Republic of Kazakhstan AIR TRUST AIRCOMPANY AK-0455-12 RTR Republic of Kazakhstan ATMA AIRLINES AK-0437-10 AMA Republic of Kazakhstan AVIA-JAYNAR / AVIA-ZHAYNAR AK-067-12 SAP Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0442-11 BBS Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0456-12 BRY Republic of Kazakhstan COMLUX-KZ AK-0449-11 KAZ Republic of Kazakhstan EAST WING AK-0465-12 EWZ Republic of Kazakhstan EURO-ASIA AIR AK-0441-11 EAK Republic of Kazakhstan FLY JET KZ AK-0446-11 FJK Republic of Kazakhstan INVESTAVIA AK-0447-11 TLG Republic of Kazakhstan IRTYSH AIR AK-0439-11 MZA Republic of Kazakhstan JET AIRLINES AK-0459-12 SOZ Republic of Kazakhstan JET ONE AK-0468-12 JKZ Republic of Kazakhstan KAZAIR JET AK-0442-11 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0452-11 KZS Republic of Kazakhstan LUK AERO (FORMER EASTERN EXPRESS) AK-0464-12 LIS Republic of Kazakhstan PRIME AVIATION AK-0448-11 PKZ Republic of Kazakhstan SCAT AK-0460-12 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0438-11 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (FORMERLY EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CRS Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic HELI SKY Unknown HAC Kyrgyz Republic KYRGYZ TRANS AVIA 31 CCC Kyrgyz Republic KYRGYZ AIRLINES Unknown KGZ Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic S GROUP INTERNATIONAL Unknown IND Kyrgyz Republic SKY BISHKEK Unknown BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic STATE AVIATION ENTERPRISE UNDER THE MINISTRY OF EMERGENCY SITUATIONS (SAEMES) 20 DAM Kyrgyz Republic SUPREME AVIATION 40 SGK Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique AERO-SERVICOS SARL MOZ-08 Unknown Republic of Mozambique AEROVISAO DE MOZAMBIQUE Unknown Unknown Republic of Mozambique CFM-TRANSPORTES E TRABALHO AEREO SA MOZ-07 Unknown Republic of Mozambique COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CR AVIATION MOZ-14 Unknown Republic of Mozambique EMILIO AIR CHARTER LDA MOZ-05 Unknown Republic of Mozambique ETA - AIR CHARTER MOZ-04 Unknown Republic of Mozambique HELICOPTEROS CAPITAL MOZ-11 Unknown Republic of Mozambique KAYA AIRLINES, LDA MOZ-09 KYY Republic of Mozambique MOZAMBIQUE AIRLINES (LINHAS AEREAS DE MOÃ AMBIQUE LAM, S.A.) MOZ-01 LAM Republic of Mozambique MOÃ AMBIQUE EXPRESSO, SARL MEX MOZ-02 MEX Republic of Mozambique OHI MOZ-17 Unknown Republic of Mozambique SAFARI AIR MOZ-12 Unknown Republic of Mozambique SOLENTA AVIATION (former CFA  MOZAMBIQUE, SA) MOZ-10 Unknown Republic of Mozambique TTA SARL MOZ-16 Unknown Republic of Mozambique UNIQUE AIR CHARTER MOZ-13 Unknown Republic of Mozambique VR CROPSPRAYERS LDA MOZ-06 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035-01 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/96 Unknown Republic of Nepal BUDDHA AIR (INTERNATIONAL OPERATIONS) 058/2010 Unknown Republic of Nepal FISHTAIL AIR 017/01 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORTATION 003/2000 RNA Republic of Nepal SHREE AIRLINES 030/02 Unknown Republic of Nepal SHREE AIRLINES (INTERNATIONAL OPERATIONS) 059/2010 Unknown Republic of Nepal SIMRIK AIR 034/00 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 Unknown Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 MNA Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 Unknown Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, with the exception of Philippine Airlines, including Republic of the Philippines AEROEQUIPEMENT AVIATION 2010037 Unknown Republic of the Philippines AIR ASIA PHILIPPINES 2012047 APG Republic of the Philippines AIR JUAN AVIATION 2013053 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 2012048 Unknown Republic of the Philippines ASIAN AEROSPACE CORPORATION 2012050 Unknown Republic of the Philippines ASTRO AIR INTERNATIONAL 2012049 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 2010026 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 CEB Republic of the Philippines CM AERO SERVICES 20110401 Unknown Republic of the Philippines CYCLONE AIRWAYS 2010034 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines INAEC AVIATION CORP. 2010028 Unknown Republic of the Philippines INTERISLAND AIRLINES 2010023 Unknown Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MAGNUM AIR 2012051 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines NORTHSKY AIR INC. 2011042 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIAN AIRLINES 2009 004 Unknown Republic of the Philippines SOUTH EAST ASIAN AIRLINES (SEAIR) INTERNATIONAL 2012052 Unknown Republic of the Philippines SOUTHERN AIR FLIGHT SERVICES 2011045 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 2011035 Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 EZD Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 ACH Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TLZ Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan BENTIU AIR TRANSPORT 029 BNT Republic of the Sudan BLUE BIRD AVIATION 011 BLB Republic of the Sudan DOVE AIRLINES 052 DOV Republic of the Sudan ELIDINER AVIATION 008 DND Republic of the Sudan FOURTY EIGHT AVIATION 053 WHB Republic of the Sudan GREEN FLAG AVIATION 017 Unknown Republic of the Sudan HELEJETIC AIR 057 HJT Republic of the Sudan KATA AIR TRANSPORT 009 KTV Republic of the Sudan KUSH AVIATION 060 KUH Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan MID AIRLINES 025 NYL Republic of the Sudan NOVA AIRLINES 046 NOV Republic of the Sudan SUDAN AIRWAYS 001 SUD Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan TARCO AIRLINES 056 TRQ Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ('AOC') Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 5 aircraft of type Boeing B777 and 4 aircraft of type Boeing B737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TBF, D2-TBG, D2-TBH, D2-TBJ Republic of Angola AIR ASTANA (2) AK-0443-11 KZR Kazakhstan All fleet with the exception of: aircraft of type Boeing B767, aircraft of type Boeing B757, aircraft of type Airbus A319/320/321 All fleet with the exception of: aircraft within the Boeing B767 fleet, as mentioned on the AOC; aircraft within the Boeing B757 fleet, as mentioned on the AOC; aircraft within the Airbus A319/320/321 fleet, as mentioned on the AOC Aruba (Kingdom of the Netherlands) AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros AFRIJET (3) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B767-200 All fleet with the exception of: TR-LHP Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type Airbus A300, 8 aircraft of type Airbus A310, 1 aircraft Boeing B737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204 All fleet with the exception of: P-632, P-633 Democratic People's Republic of Korea AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: 3 aircraft of type Boeing B737-300, 2 aircraft of type ATR 72-500, 1 aircraft of type ATR 42-500, 1aircraft of type ATR 42-320 and 3 aircraft of type DHC 6-300 All fleet with the exception of: 5R-MFH, 5R-MFI, 5R-MFL, 5R-MJE, 5R-MJF, 5R-MJG, 5R-MVT, 5R-MGC, 5R-MGD, 5R-MGF Republic of Madagascar (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) For their current level of operations within the Union Air Astana is only allowed to use the specific aircraft types mentioned, provided that they are registered in Aruba and that all changes to the AOC are timely submitted to the Commission and to Eurocontrol. (3) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (5) Iran Air is allowed to operate to the Union using the specific aircraft under the conditions set out in Recital (69) of Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.